2014 IL App (2d) 140100
                                  No. 2-14-0100
                         Opinion filed September 29, 2014
______________________________________________________________________________

                                            IN THE

                              APPELLATE COURT OF ILLINOIS

                              SECOND DISTRICT
______________________________________________________________________________

TERRY L. SEYMOUR and                   ) Appeal from the Circuit Court
MONICA SEYMOUR,                        ) of Winnebago County.
                                       )
      Plaintiffs-Appellants,           )
                                       )
v.                                     ) No. 11-L-172
                                       )
BRADLEY A. COLLINS, ROCKFORD           )
COUNTRY CLUB, ATS MEDICAL              )
SERVICES, INC., SHAUN P. BRANNEY,      )
and LEO J. VERZANI,                    ) Honorable
                                       ) J. Edward Prochaska,
      Defendants-Appellees.            ) Judge, Presiding.
______________________________________________________________________________

       JUSTICE HUDSON delivered the judgment of the court, with opinion.
       Justice Zenoff concurred in the judgment and opinion.
       Justice Schostok dissented, with opinion.

                                            OPINION

¶1     Plaintiffs, Terry L. Seymour and Monica Seymour, appeal from an order of the circuit

court of Winnebago County applying the doctrine of judicial estoppel and granting summary

judgment to defendants, Bradley A. Collins, the Rockford Country Club, ATS Medical Services,

Inc., Shaun P. Branney, and Leo J. Verzani.     Because the trial court properly applied the

doctrine of judicial estoppel, we affirm.

¶2                                      I. BACKGROUND
2014 IL App (2d) 140100


¶3       On May 20, 2011, plaintiffs filed a 16-count second amended complaint alleging

negligence and loss of consortium arising out of a June 3, 2010, traffic accident. The accident

involved a vehicle driven by Collins, an employee of the Rockford Country Club, and an

ambulance owned by ATS, which was being operated by Branney and Verzani and transporting

Terry.

¶4       Previously, on April 24, 2008, plaintiffs filed a petition for chapter 13 bankruptcy (11

U.S.C. § 1301 (2006)) in the United States District Court for the Northern District of Illinois. A

chapter 13 plan was confirmed on September 19, 2008, and was modified on January 30, 2009, and

February 4, 2009.

¶5       In May 2009, Terry was injured at work. On February 25, 2010, plaintiffs filed a motion

to modify the chapter 13 plan because Terry was unable to work and was receiving workers’

compensation payments.       The plan was modified on March 19, 2010, lowering plaintiffs’

payments.

¶6       On June 3, 2010, Terry was injured while working for a new employer. It was that injury

that resulted in his being transported in the ambulance when the accident underlying plaintiffs’

lawsuit occurred. On June 8, 2010, he filed a workers’ compensation claim related to that injury.

¶7       On September 18, 2010, and June 20, 2011, plaintiffs filed change-of-address forms with

the bankruptcy court. On June 29, 2012, the trustee filed a notice of completion of the payment

plan. On July 17, 2012, plaintiffs were granted a discharge in bankruptcy.

¶8       Defendants moved for summary judgment in the personal injury case. They contended

that plaintiffs should be judicially estopped from proceeding with their claims, because they failed

to disclose their personal injury action in the bankruptcy proceeding.




                                               -2-
2014 IL App (2d) 140100


¶9      Plaintiffs responded that judicial estoppel did not apply, because: they did not assert under

oath in the bankruptcy proceeding that they did not have a pending personal injury case; they did

not intentionally fail to disclose the claims; and they did not obtain a benefit in the bankruptcy

proceeding by failing to disclose the claims. In support of their response, they submitted their

own affidavits, an affidavit of the chapter 13 trustee, Lydia Meyer, and an affidavit of their

bankruptcy attorney, Jeffrey Dahlberg.

¶ 10    According to plaintiffs’ affidavits, Meyer advised them at a bankruptcy meeting that they

were required to report to her and Dahlberg “any lump sum funds received in excess of $2,000.”

Dahlberg stated in his affidavit that Meyer “advises [d]ebtors at their 341 meeting that they are

required to report to their attorney and [her] any lump sum funds received in excess of $2,000.”

¶ 11    Meyer stated in her affidavit that all debtors are required to report to her, through their

attorney, “any and all cash or monies received during the chapter 13 bankruptcy proceeding other

than the income listed on the debtors’ Schedule I.”

¶ 12    The trial court conducted a hearing on the motion for summary judgment. Plaintiffs

presented arguments as to why judicial estoppel did not apply. The court stated that it considered

plaintiffs’ arguments as well as the affidavits they submitted. The court concluded by stating that

it was going to “review the cases that [the parties] cited, [and] the exhibits” and that it had “looked

at it all, but [it] wanted to look at it all again.”

¶ 13    The trial court issued a written order granting summary judgment. The court stated that it

had reviewed the “[m]otion, briefs, affidavits, exhibits, relevant case law, and *** arguments.”

The court specifically referred to the affidavits of Meyer and Dahlberg. The court found that it

was undisputed that plaintiffs never amended their bankruptcy schedules or their statement of




                                                       -3-
2014 IL App (2d) 140100


financial affairs to disclose the June 3, 2010, work-related injury, the related ambulance accident,

or their personal injury case.

¶ 14    Citing People v. Runge, 234 Ill. 2d 68 (2009), the trial court set out the five elements of

judicial estoppel. The court ruled that plaintiffs had a duty to disclose their pending personal

injury lawsuit even if it arose after the plan confirmation and even if they had not yet received a

money judgment. The court ruled that the failure to do so “support[ed] a finding of judicial

estoppel.” Therefore, the court granted summary judgment in favor of all defendants and

dismissed the case. Plaintiffs filed a timely appeal.

¶ 15                                        II. ANALYSIS

¶ 16    On appeal, the parties initially dispute the proper standard of review. Plaintiffs contend

that the standard of review is de novo, because the trial court granted a motion for summary

judgment. Defendants respond that the standard should be abuse of discretion, notwithstanding

the granting of a motion for summary judgment, because the sole basis for the summary-judgment

motion was the doctrine of judicial estoppel.

¶ 17    As to the merits of the application of judicial estoppel, plaintiffs contend that the trial court

erred, because defendants failed to establish by clear and convincing evidence all of the elements

of judicial estoppel. Specifically, plaintiffs argue that the undisputed facts failed to show that

they took inconsistent positions in the bankruptcy court and the trial court, that they made any false

statements under oath or otherwise withheld information about their personal injury lawsuit with

the intent to deceive the bankruptcy court, or that they benefitted from their failure to disclose their

personal injury action in the bankruptcy proceeding. Additionally, they maintain that the grant of

summary judgment was improper because defendants failed to rebut their affidavits and because

the trial court failed to give any weight to their affidavits or recognize that their affidavits were



                                                  -4-
2014 IL App (2d) 140100


unrebutted. Finally, plaintiffs contend that, even if we apply the abuse-of-discretion standard, the

court abused its discretion, because it failed to properly address their evidence, did not apply all of

the elements of judicial estoppel, and relied on case law that was both factually and legally

distinguishable.

¶ 18                                   A. Standard of Review

¶ 19   The first issue we address is the proper standard of review. Our research reveals that the

typical standard of review, when considering a trial court’s decision to apply judicial estoppel, is

abuse of discretion. See Berge v. Mader, 2011 IL App (1st) 103778, ¶ 9; Bidani v. Lewis, 285 Ill.

App. 3d 545, 550 (1996); see also Runge, 234 Ill. 2d at 132 (judicial estoppel is equitable doctrine

invoked as a matter of discretion); People v. Caballero, 206 Ill. 2d 65, 80 (2002) (citing Bidani,
285 Ill. App. 3d at 550) (same). However, some courts have applied de novo review where the

underlying motion, for summary judgment or under section 2-619 of the Code of Civil Procedure

(735 ILCS 5/2-619 (West 2012)), was “inseparable” from the decision to apply judicial estoppel.

See Smeilis v. Lipkis, 2012 IL App (1st) 103385, ¶¶ 22-23 (citing Barack Ferrazzano Kirschbaum

Perlman & Nagelberg v. Loffredi, 342 Ill. App. 3d 453, 459 (2003)). Other courts have held that

abuse of discretion remains the proper standard of review, regardless of the procedural manner in

which judicial estoppel is raised. See Berge, 2011 IL App (1st) 103778, ¶ 9.

¶ 20   We begin by setting forth the two standards of review. Summary judgment is appropriate

when the pleadings, depositions, admissions, and affidavits show that there is no genuine issue of

material fact and that the moving party is entitled to judgment as a matter of law. 735 ILCS

5/2-1005(c) (West 2012). A reviewing court’s function is to determine whether a question of

material fact exists and, if not, whether judgment as a matter of law was proper. American Family




                                                 -5-
2014 IL App (2d) 140100


Mutual Insurance Co. v. Page, 366 Ill. App. 3d 1112, 1115 (2006). The review is de novo.

Perbix v. Verizon North, Inc., 396 Ill. App. 3d 652, 657 (2009).

¶ 21    The abuse-of-discretion standard, on the other hand, is the most deferential standard of

review. Control Solutions, LLC v. Elecsys, 2014 IL App (2d) 120251, ¶ 38. An abuse of

discretion exists where the trial court’s decision is arbitrary or fanciful, or where no reasonable

person would agree with the court’s position. Control Solutions, LLC, 2014 IL App (2d) 120251,

¶ 38.

¶ 22    In the context of this appeal, both standards apply. In applying the summary-judgment

standard, we must decide first whether there were any issues of material fact related to the

applicability of judicial estoppel. If there were, then summary judgment would be improper. If

not, then we must decide whether defendants were entitled to judgment as a matter of law. To

answer that latter question, we necessarily must decide whether the court abused its discretion in

applying judicial estoppel under the undisputed facts. If it did, then defendants would not be

entitled to judgment as a matter of law. If it did not, then they would be.

¶ 23    Plaintiffs do not contend that summary judgment was improper because of any questions of

material fact. Therefore, we need decide only whether the trial court abused its discretion in

applying judicial estoppel based on the undisputed facts.

¶ 24                                   B. Judicial Estoppel

¶ 25    The doctrine of judicial estoppel provides that a party who assumes a particular position in

a legal proceeding is estopped from assuming a contrary position in a subsequent legal proceeding.

Gambino v. Boulevard Mortgage Corp., 398 Ill. App. 3d 21, 59 (2009). The doctrine’s purpose is

to promote the truth and protect the integrity of the court system by prohibiting litigants from

deliberately shifting positions to suit the exigencies of the moment. Gambino, 398 Ill. App. 3d at



                                                -6-
2014 IL App (2d) 140100


59-60. The doctrine’s five elements require that the party to be estopped: (1) took two positions;

(2) that were factually inconsistent; (3) in separate judicial proceedings; (4) intending for the trier

of fact to accept the truth of the facts alleged; and (5) succeeded in the first proceeding and

received some benefit from the factual position taken therein. Runge, 234 Ill. 2d at 132. Judicial

estoppel, like all estoppels, must be proved by clear and convincing evidence. Smeilis, 2012 IL

App (1st) 103385, ¶ 20; Boelkes v. Harlem Consolidated School District No. 122, 363 Ill. App. 3d
551, 554 (2006) (citing Geddes v. Mill Creek Country Club, Inc., 196 Ill. 2d 302, 314 (2001)

(requiring clear and unequivocal evidence of estoppel)). 1

¶ 26   In this case, plaintiffs contend that defendants failed to establish three of the required

elements of judicial estoppel: that they took factually inconsistent positions in the two

proceedings, that they intended for the bankruptcy court to accept the truth of the facts alleged, and

that they obtained a benefit in the bankruptcy proceeding. We will address each of those in turn.

¶ 27   As for inconsistent positions, plaintiffs’ conduct satisfied that element. They failed to

disclose, in the bankruptcy proceeding, the existence of their personal injury claims. On the other

hand, relying on the existence of those claims, they prosecuted their personal injury action in the

trial court. Thus, they clearly took factually inconsistent positions in the two proceedings

regarding the existence of their personal injury claims.

¶ 28   We next address the question of whether plaintiffs intended that the bankruptcy court

accept the fact that they did not have such claims. 2 We agree with plaintiffs that the documents

       1
           We note that defendants do not contend otherwise.
       2
           Plaintiffs argued in their opening brief that judicial estoppel requires that they submit a

statement under oath. Our supreme court has not included that requirement in its identification of

the elements of judicial estoppel. See Runge, 234 Ill. 2d at 132. In their reply brief, they



                                                 -7-
2014 IL App (2d) 140100


submitted to the bankruptcy court did not require them to reveal their personal injury claims.

Plaintiffs’ failure to include such information on those forms thus did not evince that they intended

to deceive the bankruptcy court regarding the existence of their personal injury claims. That does

not mean, however, that defendants did not establish that element of judicial estoppel.

¶ 29   A chapter 13 bankruptcy estate encompasses all property, including legal claims, acquired

after the petition is filed but before the case is closed. Rainey v. United Parcel Service, Inc., No.

11-3106, 2012 WL 753680, at *2 (7th Cir. Mar. 9, 2012) (citing 11 U.S.C. §§ 541(a)(1),

1306(a)(1) (2006)); In re Willett, 544 F.3d 787, 791 n.3 (7th Cir. 2008)). Debtors have a

continuing duty to disclose their assets during the pendency of the bankruptcy. Becker v. Verizon

North Inc., No. 06-2956, 2007 WL 1224039, at *1 (7th Cir. Apr. 25, 2007) (citing Biesek v. Soo

Line R.R. Co., 440 F.3d 410, 413 (7th Cir. 2006)). Therefore, debtors have a continuing duty to

schedule newly acquired assets while the bankruptcy case remains open. Rainey, 2012 WL
753680, at *2. That is equally true of a legal claim arising after confirmation of a plan in a chapter

13 proceeding. Woodard v. Taco Bueno Restaurants, Inc., No. 4:05-CV-804-Y, 2006 WL
3542693, at *10 (N.D. Tex. Dec. 8, 2006). A chapter 13 debtor has a continuing duty to be

truthful and forthcoming about all of his assets so that the bankruptcy court, the trustee, and the

allowed creditors can track any change in the debtor’s ability to pay his debts. Woodard, 2006
WL 354693, at *10. The creditors must be able to rely on the financial disclosures of the debtor

throughout the bankruptcy, so that they can decide whether to object to, or seek modification of,

contended that, even if defendants were required to establish only that they intended for the

bankruptcy court to believe that they did not have any personal injury claims, defendants would

still have to show that they did so via sworn testimony. Although sworn testimony could satisfy

that element of judicial estoppel (see Caballero, 206 Ill. 2d at 80), it is not required.



                                                 -8-
2014 IL App (2d) 140100


the confirmed plan.    Woodard, 2006 WL 354693, at *10.            That ability is impaired when

disclosure by the debtor is incomplete, untruthful, or less than forthcoming. Woodard, 2006 WL
354693, at *10.

¶ 30   In this case, plaintiffs never disclosed in the bankruptcy proceeding the existence of their

personal injury claims, despite a clear duty to do so. Although plaintiffs contend that they were

merely inadvertent in failing to do so, it was reasonable to infer that they understood the need to

submit material financial information, as they had completed financial statements when they

initiated the bankruptcy proceeding. Moreover, when it inured to their benefit, they promptly

notified the bankruptcy court of their changed financial condition due to Terry’s May 2009

work-related injury and loss of income and sought a lower payment schedule via a modification of

the plan. Those facts show that plaintiffs knew that they had a continuing duty to disclose any

changed financial conditions that might affect the plan. Yet, when Terry went back to work and

was injured again, only a few months after receiving the plan modification, they never notified the

bankruptcy trustee or the court. Plaintiffs cannot now claim that they were oblivious to their

continuing duty to disclose all assets acquired during the pendency of the bankruptcy proceeding.

¶ 31   Plaintiffs rely on information that they allegedly received from the trustee, regarding

disclosure of the receipt of any cash exceeding $2,000, to argue that they did not realize that they

had to disclose any other assets. That information, however, was limited to the disclosure of cash

and did not speak to the disclosure of any other assets. Nor did it otherwise indicate that it was

meant to exclude the disclosure of other assets. As such, it was unreasonable for plaintiffs to have

relied on that narrow instruction regarding disclosure of cash for the broader proposition that they

had no continuing duty to otherwise disclose newly acquired assets such as a lawsuit. Absent

some affirmative statement by the trustee that they did not need to disclose such an asset, their



                                               -9-
2014 IL App (2d) 140100


reliance on the information regarding any cash assets exceeding $2,000 did not justify their failure

to disclose their personal injury claims.

¶ 32   Because plaintiffs had a clear duty to disclose their personal injury claims, their failure to

do so evinced their intent that the bankruptcy court accept the fact that no such claims existed.

Therefore, defendants established that element of judicial estoppel.

¶ 33   The next issue is whether defendants established the element that plaintiffs received some

benefit in the bankruptcy proceeding from failing to disclose their personal injury claims. We

conclude that defendants did.

¶ 34   As already discussed, one of the reasons that ongoing disclosure is required in a chapter 13

proceeding is so that creditors can object to, or seek modification of, a confirmed plan. Woodard,

2006 WL 354693, at *10. In a very recent case, the Fourth District Appellate Court held that the

plaintiff was judicially estopped from maintaining a personal injury suit that arose after

confirmation of his chapter 13 plan. Shoup v. Gore, 2014 IL App (4th) 130911. In so holding,

the court stated that the plaintiff benefitted from his nondisclosure “by having his repayment plan

established and performed without giving his creditors any knowledge of his potential to recover

damages in his personal-injury action.” Shoup, 2014 IL App (4th) 130911, ¶ 17. Likewise, by

failing to reveal the existence of their pending personal injury action, plaintiffs here avoided

having the creditors potentially object to, or seek modification of, the plan. That alone was

sufficient to satisfy the benefit-received requirement of judicial estoppel.

¶ 35   Plaintiffs also benefitted because they obtained a discharge of their debts without

disclosing to their creditors the existence of their personal injury claims. The Shoup plaintiff’s

failure to disclose left him with the ability to permanently avoid his debts (via discharge) and yet

receive a judgment against the defendant in the personal injury case. Shoup, 2014 IL App (4th)



                                                - 10 -
2014 IL App (2d) 140100


130911, ¶ 17 (citing Berge, 2011 IL App (1st) 130778, ¶ 14). The court there ruled that that was

sufficient to satisfy the benefit-received requirement of judicial estoppel. Shoup, 2014 IL App

(4th) 130911, ¶ 17. Here, plaintiffs received the same benefit when they obtained a discharge of

their debts while their undisclosed personal injury action remained pending. That economic

advantage further satisfied the benefit-received element of judicial estoppel.

¶ 36   Plaintiffs rely on a recent decision from the Fifth District Appellate Court. See Holland v.

Schwan’s Home Service, Inc., 2013 IL App (5th) 110560. That decision, however, does not

support plaintiffs. The plaintiff in that case failed to disclose in his chapter 13 bankruptcy a

postconfirmation lawsuit. Holland, 2013 IL App (5th) 110560, ¶ 117. Although the appellate

court concluded that judicial estoppel did not apply, it did so, in relevant part, because the

bankruptcy court dismissed the case after the plaintiff failed to make payments under the plan.

Holland, 2013 IL App (5th) 110560, ¶ 122. Therefore, the plaintiff, who did not receive a

discharge of his debts, did not obtain a benefit for purposes of judicial estoppel. Holland, 2013 IL

App (5th) 110560, ¶ 122.          Because plaintiffs here received a discharge, Holland is

distinguishable.

¶ 37   Alternatively, plaintiffs contend that the trial court abused its discretion because it “did not

demonstrate any analysis of the elements of judicial estoppel or the evidence in this case.”

According to plaintiffs, the court made a “blanket finding” that, because they failed to disclose

their personal injury action in the bankruptcy court, they were judicially estopped from

maintaining that action.

¶ 38   The report of proceedings undercuts plaintiffs’ contention. The trial court conducted a

hearing at which plaintiffs were allowed to argue extensively as to why judicial estoppel did not

apply. After hearing the arguments, the court stated that it was going to “review the cases that



                                                - 11 -
2014 IL App (2d) 140100


[the parties] cited, [and] the exhibits” and that it had “looked at it all, but [it] wanted to look at it all

again.”       The report of proceedings reflects that the court carefully considered plaintiffs’

arguments, as well as the affidavits they submitted, in response to defendants’ motion for summary

judgment.

¶ 39      Additionally, in its written order, the trial court stated that it had reviewed the “[m]otion,

briefs, affidavits, exhibits, relevant case law, and *** arguments.” The court specifically referred

to the affidavits of the trustee and the bankruptcy attorney. The written order reflects that the

court thoroughly considered the affidavits presented by plaintiffs in their response to the

summary-judgment motion. 3

¶ 40      Further, the trial court, citing Runge, identified the five elements of judicial estoppel. It

went on to analyze the evidence and reach its decision. It is presumed to know the law and to

apply it properly (see In re N.B., 191 Ill. 2d 338, 345 (2000)), unless the record demonstrates

otherwise (see People v. Jordan, 218 Ill. 2d 255, 269 (2006)).

¶ 41      The dissent makes four primary points: (1) that plaintiffs never made any false statements

under oath regarding the existence of their lawsuit; (2) that even if they were not required to make

a false statement under oath, there was insufficient evidence to conclude that they intended to

assert in the bankruptcy court that they had no pending lawsuit; (3) that Holland supports a

          3
              Plaintiffs contend that summary judgment was improper because defendants never

submitted any affidavits to rebut their affidavits.          That argument lacks merit.         Even with

plaintiffs’ affidavits taken as true, they did not show that summary judgment was improper.

Thus, defendants were not required to submit any affidavits contrary to those relied upon by

plaintiffs. See 735 ILCS 5/2-1005(c) (West 2012) (affidavits are not the only option by which a

party may support its motion for summary judgment).



                                                   - 12 -
 2014 IL App (2d) 140100


 different result; and (4) that an injustice results from the application of judicial estoppel in this

 case. We respectfully disagree with each point.

¶ 42     First, although some appellate courts have stated that the elements of judicial estoppel

require a statement under oath (see, e.g., Parisi v. Jenkins, 236 Ill. App. 3d 42, 53-54 (1992)), this

court has consistently expressed that element as an intent for the court to accept the truth of the facts

asserted in support of a position (see, e.g., McDonald’s Corp. v. American Motorists Insurance Co.,

321 Ill. App. 3d 972, 986-87 (2001); People v. Lawlor, 291 Ill. App. 3d 97, 103 (1997)).

Moreover, our supreme court has not expressly required that the factual position be taken under

oath. Instead, it has phrased the element more broadly to include any factual assertion that a party

intends for the court to accept as true. See Runge, 234 Ill. 2d at 132. Of course, a false statement

under oath would necessarily satisfy that element. By casting the element more broadly, however,

the supreme court has recognized that there might well be situations in which a party could intend a

court to accept the truth of its factual position even without a statement under oath. This case is a

prime example of just such a situation.

¶ 43     Second, as we have explained, there is ample evidence in this case for the trial court to have

found that plaintiffs intended to deceive the bankruptcy court by not disclosing the lawsuit.

Although we will not reiterate that evidence, we emphasize the critical fact that plaintiffs promptly

disclosed the existence of Terry’s first workers’ compensation case when it advantaged them but

failed to disclose the second such case when it appeared likely that it would disadvantage them.

That is a key piece of evidence that bears significantly on that element. The dissent’s reliance on

plaintiffs’ motive for reporting the first workers’ compensation case, their lowered income, does

not detract from the significance of their failure to disclose the second workers’ compensation case.

Indeed, their reporting of the first case, irrespective of their motive for doing so, demonstrates that



                                                  - 13 -
2014 IL App (2d) 140100


they were aware of the need to report a change in their financial circumstances. The reasonable

inference from that, when combined with their later failure to disclose the second case, is that they

wanted to conceal from the bankruptcy court any possible improvement in their financial situation.

¶ 44    Third, the dissent’s reliance on Holland is unpersuasive. To the extent that Holland states

that a statement under oath is required, we respectfully disagree for the reasons already discussed.

Moreover, in Holland, there was no evidence that the plaintiff intended to omit from his

bankruptcy estate the fact that he had a pending lawsuit. See Holland, 2013 IL App (5th) 110560,

¶ 126. As noted, such evidence was present here, which clearly distinguishes Holland from our

case.

¶ 45    Finally, we see no injustice in this case. In virtually all cases in which judicial estoppel is

applied, the result will seem harsh to the party against whom the doctrine is invoked. However, as

we have explained, the underlying purpose of judicial estoppel is to protect the integrity of the

courts by disallowing parties from manipulating the judicial system to serve their own ends. As

long as the doctrine is properly applied under the facts of a given case, such as it was here, that

laudable purpose is served. Thus, in this case there is no injustice.

¶ 46    The record shows that the trial court’s decision was thoughtful and well-reasoned. It was

anything but arbitrary, fanciful, or unreasonable. There is nothing in the record to show that the

court did not understand or properly apply the law in light of the evidence presented. Plaintiffs

have not shown that no reasonable person would have applied judicial estoppel under the facts of

this case. Thus, plaintiffs have not shown any abuse of discretion.

¶ 47    We emphasize that judicial estoppel’s purpose is to prevent abuse of the judicial process

and to preserve and protect the integrity of our system of justice. Berge, 2011 IL App (1st)
103778, ¶ 9. Plaintiffs here knowingly took inconsistent positions in the bankruptcy court and the



                                                - 14 -
2014 IL App (2d) 140100


trial court regarding the existence of their personal injury claims. They did so in a way that

benefitted them in each of those courts. That is a classic situation to which the doctrine of judicial

estoppel applies.

¶ 48                                    III. CONCLUSION

¶ 49   For the foregoing reasons, the judgment of the circuit court of Winnebago County is

affirmed.

¶ 50   Affirmed.

¶ 51   JUSTICE SCHOSTOK, dissenting.

¶ 52   Because the majority’s decision results in an injustice, I respectfully dissent.          It is

abundantly clear that the trial court abused its discretion in applying the doctrine of judicial

estoppel under the circumstances in the present case. Judicial estoppel is an equitable doctrine.

Runge, 234 Ill. 2d at 132. The purpose of judicial estoppel is to prevent a litigant from playing

“fast and loose” with the court (Runge, 234 Ill. 2d at 133) by intentionally taking contrary positions

in order to obtain an unfair advantage (Holland, 2013 IL App (5th) 110560, ¶ 113). Judicial

estoppel is meant to be “flexible and not reducible to a pat formula” and should be invoked only to

prevent an injustice. Ceres Terminals, Inc. v. Chicago City Bank & Trust Co., 259 Ill. App. 3d
836, 850-51 (1994).

¶ 53   Under these principles, the application of judicial estoppel in the present case is not

appropriate. In reaching this determination, Holland is instructive. In Holland, the plaintiff,

Holland, had filed a chapter 13 bankruptcy petition in August 2008 and the repayment plan was

confirmed in November 2008. Holland, 2013 IL App (5th) 110560, ¶ 117. Six months later, in

May 2009, Holland was terminated from his employment and a claim arose against the

defendant-employer, Schwan’s, for retaliatory discharge. Id. Holland never declared his claim



                                                - 15 -
2014 IL App (2d) 140100


against Schwan’s as an asset of his bankruptcy estate and Schwan’s argued that Holland should be

estopped from asserting his claim. Id. ¶ 115.

¶ 54   The Holland court disagreed, stating that the application of judicial estoppel required the

following: (1) a party must have taken two positions, (2) the party must have taken the two

positions in judicial proceedings, (3) the positions must have been given under oath, (4) the party

must have successfully maintained the first position and received some benefit thereby, and (5) the

two positions must be totally inconsistent. Id. ¶ 113. The court determined that judicial estoppel

did not apply, because Holland’s failure to declare his claim against Schwan’s as an asset of his

bankruptcy estate did not constitute an inconsistent position under oath. Id. ¶ 118. The court

noted that Holland had not filed any documents in the bankruptcy proceeding after May 2009 and

thus had not filed any sworn documents that omitted the existence of the claim. Id.

¶ 55   The Holland court further noted the conflicting case law as to whether the “under oath”

element of judicial estoppel was still a requirement for its application. Id. ¶ 119 (citing Ceres

Terminals, 259 Ill. App. 3d at 854 (emphasizing that the doctrine of judicial estoppel is grounded

in the sanctity of the oath), and Department of Transportation v. Coe, 112 Ill. App. 3d 506, 510

(1983) (relaxing the oath requirement but holding that the record must “clearly reflect that the

party intended the trier to accept the truth of the party’s position”)). Nevertheless, the Holland

court held that the absence of the oath requirement would not change its determination, because

there was no evidence that Holland intended to omit his claim against Schwan’s from the

bankruptcy estate. Id. ¶ 120. Holland had testified that he notified his bankruptcy attorney of

the claim against Schwan’s and that his bankruptcy attorney prepared all his bankruptcy

paperwork. Id. Because the alleged inconsistent position was not taken under oath or with the




                                                - 16 -
2014 IL App (2d) 140100


intent to deceive, the Holland court held that the trial court did not abuse its discretion in declining

to apply the doctrine of judicial estoppel. Id. ¶ 123.

¶ 56   In the present case, as in Holland, after June 2010 (when this personal injury action arose)

there was no paperwork filed in the plaintiffs’ bankruptcy case that required, and omitted, the

disclosure of the present suit. The record indicates that the only bankruptcy filings after that date

were two change-of-address forms, which did not require the listing of additional assets.

Accordingly, although the plaintiffs did not disclose this personal injury action to the bankruptcy

court, there was no inconsistent position taken under oath.

¶ 57   Although the Holland court acknowledged the conflicting case law as to whether the

“under oath” requirement is still an element of judicial estoppel, it is far more likely that the

requirement applies here. Id. ¶ 119. In stating the necessary elements of judicial estoppel, the

majority cites Runge, 234 Ill. 2d at 132, which did not set forth as a required element that the

inconsistent positions must be given “under oath.” However, the “under oath” requirement was

not at issue in Runge and thus that court’s recitation of the elements of judicial estoppel is not

necessarily controlling. Moreover, Runge itself cites People v. Caballero, 206 Ill. 2d 65, 80

(2002), in support of its listing of the elements of judicial estoppel. Runge, 234 Ill. 2d at 132. In

Caballero, our supreme court stated that “[t]he doctrine of judicial estoppel rests not upon due

process concerns, but ‘upon public policy which upholds the sanctity of the oath and its purpose is

to bar as evidence statements and declarations which would be contrary to sworn testimony the

party has given in the same or previous judicial proceedings.’ ” Caballero, 206 Ill. 2d at 80

(quoting Bidani, 285 Ill. App. 3d at 549). Thus, our supreme court’s comments support the

“under oath” requirement.




                                                 - 17 -
2014 IL App (2d) 140100


¶ 58    Moreover, the most recent appellate court cases addressing the application of judicial

estoppel based on a previous bankruptcy proceeding have specifically found that the previous

inconsistent position must have been “under oath.” See Shoup, 2014 IL App (4th) 130911, ¶ 10

(finding judicial estoppel applicable because the previous inconsistent position was taken under

oath); Holland, 2013 IL App (5th) 110560, ¶ 113 (judicial estoppel did not apply, because there

was no evidence of any inconsistent pleadings made under oath); Berge v. Mader, 2011 IL App

(1st) 103778, ¶ 17 (judicial estoppel applied because plaintiff filed numerous submissions with the

bankruptcy court under oath that listed other legal actions, but omitted the action at issue); Dailey

v. Smith, 292 Ill. App. 3d 22, 28 (1997) (judicial estoppel applicable where, when requested to list

contingent and unliquidated claims of every nature on a bankruptcy filing made under oath, the

plaintiff failed to list the claim at issue).

¶ 59    Nonetheless, as in Holland, regardless of the oath requirement judicial estoppel should not

have been applied here, because there was no evidence that the plaintiffs intended to omit this

cause of action from the bankruptcy estate. Rather, the evidence in this case indicates that the

failure to disclose was unintentional. In her affidavit, the bankruptcy trustee, Meyer, stated that

the debtor was not required to disclose the acquisition of any property interest after confirmation of

the bankruptcy plan unless the debtor was entitled to acquire, within 180 days after the filing of the

petition, property by bequest, devise, inheritance, or other circumstances not relevant here. In his

affidavit, the plaintiffs’ bankruptcy attorney, Dahlberg, stated that the trustee informed the

plaintiffs that they were to report any lump-sum refunds in excess of $2,000 received during the

pendency of the bankruptcy proceeding. Although the majority states that this was limited to

disclosure of cash and did not speak to the disclosure of any other assets, it could equally have

been inferred by the plaintiffs that it was not necessary to disclose any unliquidated assets.



                                                - 18 -
2014 IL App (2d) 140100


Additionally, the fact that after this suit arose there were no bankruptcy pleadings filed under oath

that would have required the listing of the present suit is another factor supporting a determination

that there was no intent to deceive.

¶ 60    The majority finds an intent to deceive because the plaintiffs disclosed the existence of the

first workers’ compensation case, but failed to disclose this suit. However, the plaintiffs’ purpose

in returning to bankruptcy court was not “to disclose” the workers’ compensation claim. Rather,

the reason plaintiffs returned to bankruptcy court was to report a decrease in income, as a result of

the workers’ compensation claim. Their reduced income necessitated a request to decrease the

amount of their payments under the plan. The fact that the plaintiffs disclosed the workers’

compensation case does not show knowledge of the need to disclose the present suit, especially in

light of the trustee’s and attorney’s affidavits and the fact that the plaintiffs never received income

from the present suit while their bankruptcy case was open.

¶ 61    If anyone had a basis to object in this case, it would have been the bankruptcy trustee.

However, the affidavits indicated that the trustee did not object and did not believe that disclosure

of this suit would have changed the outcome of the bankruptcy proceeding since no funds were

received during the five years when payments were required.              Significantly, the evidence

indicates that the plaintiffs were not playing “fast and loose” with the court. Attached to the

defendants’ motion for summary judgment were letters from plaintiffs’ counsel seeking to settle

this cause of action prior to the discharge of the bankruptcy proceeding. If the plaintiffs were

trying to avoid creditors, they would have waited until after the discharge in bankruptcy to attempt

to settle this suit.

¶ 62    The majority finds that, because the plaintiffs had a duty to disclose this suit, the failure to

do so evinced the intent to deceive the bankruptcy court. However, this reasoning diminishes the



                                                 - 19 -
2014 IL App (2d) 140100


application of judicial estoppel to a rigid formula and fails to consider the specific circumstances

of each case. Furthermore, the majority distinguishes Holland because, in that case, the plaintiff

did not receive a discharge of his debts and thus could not be said to have benefited from his

omission. However, that was not the primary reason for the reviewing court’s holding. As the

Holland court stated, the primary reason was that “Holland did not take two contrary positions

under oath and the record [did] not establish that he intended to omit his claim *** from his

bankruptcy estate.” Holland, 2013 IL App (5th) 110560, ¶ 120. Although the Holland court

noted that the benefit element of judicial estoppel had not been met, that was only as a secondary

means to distinguish Berge. Notably, the Holland court’s main reason for distinguishing Berge

was that, unlike in Berge, there was no evidence that Holland had the intent to deceive. Dailey,

Berge, and Shoup are distinguishable from the present case in that they all involved subsequent

bankruptcy filings made under oath where disclosure was specifically required and the plaintiff

failed to make the required disclosure. Shoup, 2014 IL App (4th) 130911, ¶ 10; Berge, 2011 IL

App (1st) 103778, ¶ 17; Dailey, 292 Ill. App. 3d at 28.

¶ 63    In summary, application of judicial estoppel to bar the plaintiffs’ suit is a harsh result that is

not justified by a consideration of the facts. In this case, the defendants are seeking to avoid

payment of damages and obtain a windfall after allegedly causing permanently disabling injuries

to the plaintiffs. Judicial estoppel is a flexible doctrine (Ceres Terminals, 259 Ill. App. 3d at 850)

and should not be imposed where it causes an injustice (Bidani, 285 Ill. App. 3d at 550 (a court

should apply the doctrine of judicial estoppel “cautiously” and “only when not to do so would

result in an injustice”)). Under the circumstances in the present case, the application of judicial

estoppel to bar the plaintiffs’ suit is a grave injustice.




                                                  - 20 -